PER CURIAM.
The plaintiff, through her brother, procured from defendant a round-trip ticket for a passage from Néw York to Portland, Me., and return. With this ticket in her possession, she proceeded to Portland, where the coupon to that place was taken up, and the remainder of the ticket handed back to her. Months thereafter she returned upon defendant’s steamer, and had a trunk checked upon the strength of the part of the ticket still in her possession. The trunk was lost, presumably through the negligence of the defendant as carrier. The said part of the ticket limited the liability of the defendant in case of loss to $100. Under the circumstances of this case, there was a contract between the parties limiting defendant’s liability, which the carrier had a right to make and to insist upon. Steers v. Liverpool, etc., Steamship Co., 57 N. Y. 1, 15 Am. Rep. 453, and cases there cited.
Judgment is affirmed, with costs.